9/9/2019                                  CZ-USA CZ
                        Case 1:19-cv-06982-LLS      Scorpion EVO29-5
                                                  Document       3 S2 Pistol Micro09/10/19
                                                                         Filed     w/ Brace - CZ-USA
                                                                                                 Page 1 of 6



                                                                                                       Dealer Locator



                                                                                                       Search CZ-USA



    PRODUCTS                    DEALERS                 SUPPORT          COMMUNITY        COMPANY          


    LINKS              SPOKESMAN                     LE/MIL




       CZ Scorpion EVO 3 S2 Pistol Micro w/ Brace




                                                            DESCRIPTION
       With a 4” barrel and HB Industries short handguard, this diminutive Scorpion is the result of our
        development of a smaller, suppressed Scorpion for an undercover drug interdiction unit. With a
 collapsed length just over 16 inches, this pint-sized pistol features a NoOsprey faux suppressor from the


https://cz-usa.com/product/cz-scorpion-evo-3-s2-pistol-micro-w-brace/                                                   1/6
9/9/2019                                 CZ-USA CZ
                    Case 1:19-cv-06982-LLS         Scorpion EVO29-5
                                                 Document       3 S2 Pistol Micro09/10/19
                                                                        Filed     w/ Brace - CZ-USA
                                                                                                Page 2 of 6
      folks over at SilencerCo. Its telescoping SB Tactical arm brace extends for additional stabilization,
                                                  making this one potent little package.

           Iron sights ride on a top Picatinny rail perfect for mounting optics. With 1/2×28 threads hidden
      underneath the factory flash-hider, users can fit either 1/2×28 or 18×1 accessories to the muzzle.

    Simple and reliable, the Scorpion not only has ambidextrous controls, its non-reciprocating charging
                                  handle is swappable and reach to the trigger is adjustable.

   With a wealth of accessories and attachments available for the Scorpion platform, customization can
   easily be done with a number of braces, grips, forends, magazines, safeties, mag releases, charging
                             handles and triggers designed specifically for the EVO 3 platform.




 Current production Scorpion pistols lack the 3/4″ sling slot on the left side of the action that is present on
                                                                  earlier variants.

   The CZ Scorpion EVO 3 S1 Pistol is legally classified by the ATF as a pistol, and is intended by CZ-
 USA to be used as a pistol. Under current federal law and ATF policy attaching a stock to this pistol – or
    attaching a device which is then used as a stock or intended to be used as a stock – constitutes the
  making of a short-barreled rifle which requires registration with ATF and the payment of the applicable
  tax. Users of the CZ Scorpion EVO 3 S1 Pistol bear the sole responsibility for ensuring their use of the
                               firearm complies with all local, state, and federal firearms laws.




                                                  SPECIFICATIONS
                                           CZ Scorpion EVO 3 S2 Pistol Micro w/ Brace
                                 CZ Scorpion EVO 3 S2 Pistol Micro w/ Brace (low capacity)


                Product Name                                            CZ Scorpion EVO 3 S2 Pistol Micro w/ Brace
                SKU                                                     91348
                Firearm Type                                            Handgun
                Purpose                                                 Home Defense
                MSRP                                                    $1,211.00

https://cz-usa.com/product/cz-scorpion-evo-3-s2-pistol-micro-w-brace/                                                2/6
9/9/2019                              CZ-USA CZ
                    Case 1:19-cv-06982-LLS      Scorpion EVO29-5
                                              Document       3 S2 Pistol Micro09/10/19
                                                                     Filed     w/ Brace - CZ-USA
                                                                                             Page 3 of 6
                Chambering                           9mm Luger
                Magazine Capacity                                       20+1
                Magazine Type                                           Double stack polymer
                Frame                                                   Fiber-reinforced polymer
                Grips                                                   Polymer, adjustable for reach to trigger
                Trigger Mech                                            SA
                Sights                                                  Adjustable
                Barrel                                                  Cold hammer forged, muzzle threaded 18x1 r
                Barrel Length                                           4.12 in
                Weight                                                  5.5 lbs
                Overall Length                                          16.35 / 23.35 in
                Height                                                  9.4 in
                Safety                                                  Ambidextrous thumb safety




   David – August 28, 2019:

   I bought the EVO 3 S2 micro this past spring on a whim. I have an UZI and haven’t shot it in many
   years. Pistol caliber carbines and sub guns don’t do much for me. However, this little micro is
   different. It’s about the handiest little gun I have ever handled. It’s quick pointing, easy to carry and
   accurate. I can shoot it standing unsupported and keep all the rounds from a magazine in the head
   portion of an FBI “Q” target at 25 yds and more times than not do the same at 50 yds. It’s just a
   delight to handle and shoot. I cannot remember the last time I had so much fun shooting a gun at the
   range. Everyone that shoots mine ends up with a huge smile on their face and proclaims they want
   one. I like this little gun so much I intend to get one more.




   James J Folks – July 29, 2019:

   This is a solid, well made pistol. Fun to shoot and was a hit at my range. One of the best firearm
   purchase i have made a in along time.




https://cz-usa.com/product/cz-scorpion-evo-3-s2-pistol-micro-w-brace/                                                3/6
9/9/2019                           CZ-USA CZ
                 Case 1:19-cv-06982-LLS      Scorpion EVO29-5
                                           Document       3 S2 Pistol Micro09/10/19
                                                                  Filed     w/ Brace - CZ-USA
                                                                                          Page 4 of 6
   Chad – April 16, 2019:

   The Evo 3 S2 micro is a winner! Compact size and designed to fit a variety of suppressors, thank you
   CZ!
   Reliability is typical CZ, I have yet to get a malfunction in any of my CZ or DW firearms!! This micro
   Scorpion model is one of my favorite to shoot! Solid, accurate reliability!




   Frank – March 18, 2019:

   Thanks for listening to your customers. I now have the entire family. All of them are keepers. The
   micro is a great compact package. It is a pleasure to shoot. Many rounds down range with no
   problems . Keep up the good work!



Leave a Testimonial

Your email address will not be published. Required fields are marked *




Comment

Name *

Email *

    Save my name, email, and website in this browser for the next time I comment.

    Post Testimonial


Questions? Contact Us




https://cz-usa.com/product/cz-scorpion-evo-3-s2-pistol-micro-w-brace/                                       4/6
9/9/2019                                  CZ-USA CZ
                        Case 1:19-cv-06982-LLS      Scorpion EVO29-5
                                                  Document       3 S2 Pistol Micro09/10/19
                                                                         Filed     w/ Brace - CZ-USA
                                                                                                 Page 5 of 6




                                      Privacy Policy        Terms of Service   Copyright   Trademark




https://cz-usa.com/product/cz-scorpion-evo-3-s2-pistol-micro-w-brace/                                          5/6
9/9/2019                                  CZ-USA CZ
                        Case 1:19-cv-06982-LLS      Scorpion EVO29-5
                                                  Document       3 S2 Pistol Micro09/10/19
                                                                         Filed     w/ Brace - CZ-USA
                                                                                                 Page 6 of 6




https://cz-usa.com/product/cz-scorpion-evo-3-s2-pistol-micro-w-brace/                                          6/6
